DETAILED CORRESPONDENCE
This Office action is in response to the election received August 29, 2018.
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on August 17, 2022 is acknowledged.  The traversal is on the ground(s) that claims 1-21 recite a photosensitive resin composition and not a process of use.  This is not found persuasive because the preamble though is states a photosensitive resin composition, the body of the claims is to a process for forming a relief pattern wherein the resin composition is spin coated, exposed, developed and heat treated.  The preamble appears to be a typographical error wherein the only component recited is a photosensitive polyimide precursor wherein the body of the claim then pivots to a method.  The claims are believed to be needing amendments to clearly state the desired invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention but any amendments to clarify claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 17, 2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,831,101. Although the claims at issue are not identical, they are not patentably distinct from each other because any patent to the current claims would extend the granted invention recited in U.S. Patent 10,831,101 to the photosensitive resin composition.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over HAGIWARA et al (9,519,216).
The claimed invention recites the following:

    PNG
    media_image1.png
    797
    557
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    279
    550
    media_image2.png
    Greyscale

HAGIWARA et al report a photosensitive resin composition comprising a photosensitive polyimide precursor synthesized from a diamine and a dianhydride.  The precursor contains repeating units of structure (I-3) as seen in column 9, lines 36-67 wherein the side groups contain an alkenyl group shown below:
    PNG
    media_image3.png
    619
    477
    media_image3.png
    Greyscale


	HAGIWARA et al report that their photosensitive resin composition may contain a photo initiator and an addition polymerizable compound, thus meeting the claimed photosensitizer as recited in claim 1, see column 10, lines 34-67 shown here:
    PNG
    media_image4.png
    660
    463
    media_image4.png
    Greyscale

	HAGIWARA et al lack a working example comprising the photosensitive resin composition as recited in column 10, however the skilled is clearly directed to use a polyimide precursor of formula (I-3) in any of the examples with the expectation of same or similar results.
            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive resin composition having polyimide precursors to substitute a polyimide precursor having a structure as formula (I-3) above with the reasonable expectation of having a composition which is high in transmittance and excellent in resolution. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CHOU et al (8,932,801) disclose photosensitive polyimide precursors with vinyl groups bonded to the diamine repeating unit, see below:

    PNG
    media_image5.png
    536
    487
    media_image5.png
    Greyscale


    PNG
    media_image5.png
    536
    487
    media_image5.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on M-F, IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737

J. Chu
September 24, 2022